y




                                      MANDATE

                                  Court of Appeals
                             First District of Texas
                                  NO. 01-13-00562-CV

                             ROY KEITH COBLE, Appellant

                                             V.
                          KELLY DIANNE ADAMS, Appellee

    Appeal from the 257th District Court of Harris County. (Tr. Ct. No. 2003-06447).


TO THE 257TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 20th day of November 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on April 2, 2013. After submitting the case on
              the appellate record and the arguments properly raised by the
              parties, the Court holds that the trial court’s judgment contains
              no reversible error. Accordingly, the Court affirms the trial
              court’s judgment.

                     The Court orders that the appellant, Roy Keith Coble,
              pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.
              Judgment rendered November 20, 2014.

              Panel consists of Chief Justice Radack and Justices Jennings
              and Keyes. Opinion delivered by Justice Jennings.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT